FAINER, J.
I dissent.
The prosecution, in order to give proper notice to the accused, must plead the charge in language which conveys the sense of the statute the accused is alleged to have violated. (Pen. Code, §§ 952, 957; Owen v. Superior Court (1979) 88 Cal.App.3d 757, 761 [152 Cal.Rptr. 88]; Sallas v. Municipal Court (1978) 86 Cal.App.3d 737 [150 Cal.Rptr. 543]; People v. Jordan (1971) 19 Cal.App.3d 362, 369, 371 [97 Cal.Rptr. 520].) The prosecution cannot satisfy this obligation by ignoring it. The Supreme Court in Pryor v. Municipal Court (1979) 25 Cal.3d 238 [158 Cal.Rptr. 330, 599 P.2d 636] sets forth certain definitive limitations on prohibited lewd and dissolute conduct. Unless the prosecution alleges those limiting facts, it has not given the accused the required notice. I would sustain the demurrer and affirm the judgment of dismissal.